Title: To James Madison from William Lee, 20 April 1804 (Abstract)
From: Lee, William
To: Madison, James


20 April 1804, Bordeaux. “Your favor of the 7th Feby: came to hand by Lt. Leonard who arrived here in forty five days from NYork charged with dispatches &c. for Mr Livingston—I regret not recg. your letter a few days sooner two or three Vessels having lately sailed for Norfolk by which I could have sent the wine you order.
“Before this gets to hand you will perhaps have heard of the misfortunes of my mercantile house of Perrot & Lee which has been under the necessity of suspending its payments on account of the failure of Perrot & Binaud. The evil I am led to believe will be but temporary as I have attached my partners property in every direction and within these few days have recovered judgment against him for 600,000 fs which I trust will produce sufficient to enable me to liquidate honourably the affairs of the house which owes only 400,000 fs. when this is accomplished I shall withdraw my name from Commerce entirely and live by my office and such trifling operations as I can enter into without exposing myself for I find there is no safety in Commerce in this Country and by entering into competition with the old established houses of this City one is subject to all their hatred & jealousy which when added to the enemies the discharge of the duties of my office naturally create among my countrymen renders my situation at times very unpleasant.
“If the friends of those persons who may wish my place should exaggerate my misfortunes and attack my official character I trust you will do me the honour to support me near the President by recommending if necessary an enquiry into my official conduct the result of which would I am convinced be gratifying to the Govt. and honourable to myself. You will pardon my touching on this point when I say that upon the preservation of my place depends the future welfare of myself & family as well as the honourable discharge of my mercantile engagements as several houses of the first respectability in the place are now supporting[,] expecting when my affairs are adjusted to reap the benefits of my influence with my american bretheren.
“My last respects were under date of 11th inst—accompanying this you have a few Gazettes.”
